     Case 1:16-cv-09517-LAK-KHP Document 288 Filed 12/23/19 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 DANIEL KLEEBERG, LISA STEIN and AUDREY HAYS,

                                              Plaintiffs,
                                                                   Civil Action No.
                v                                                  16-CV-9s 17(LAT"KHP)

 LESTER EBER, ALEXBAY, LLC f/K/a LESTER EBER, LLC,
 ESTATE OF ELLIOTT W. GUMAER, JR. and WENDY EBER,

                                             Defendants,
       and

 EBER BROS. & CO, fNC., EBER BROS. WINE AND LIQUOR CORP.,
 EBER BROS. WINE & LIQUOR METRO, [NC., EBER-
 CONNECTICUT, LLC, EBER.RHODE ISLAND, LLC, EBER BROS.
 ACQUISITION CORP., EBER-METRO, LLC, SLOCUM & SONS OF
 MAINE, [NC., and CANANDAIGUA NATIONAL BANK & TRUST
 COMPANY,

                                      Nominal Defendants




                EBER DEFENDANTS' REPLY MEMORANDUM OF LAW
                  IN FURTHER SUPPORT OF THEIR MOTION FOR
                        PARTIAL SUMMARY JUDGMENT




                                                    L]NDERBERG & KESSLER LLP
                                                    Attorneys for Eber Defendants
                                                    300 Bausch & Lomb Place
                                                    Rochester, New York 14604
                                                    (s8s) 258-2882

Paul F. Keneally, Esq.,
Colin D. Ramsey, Esq.,
Jillian K. Farrar, Esq.,
Of Counsel
       Case 1:16-cv-09517-LAK-KHP Document 288 Filed 12/23/19 Page 2 of 17




                                 TABLE OF CONTENTS
TABLE OF AUTHORITIES                                                                         t1

PRELIMINARY STATEMENT
ARGUMENT                                                                                     2

 I.      PLAINTIFFS DO NOT DISPUTE THAT EBWLC AND METRO WERE JOINTLY
         AND SEVERALLY LIABLE FOR THE TEAMSTERS AND EBWLC PENSION
         LIABILITIES. ...............                                                        2

 il.     JUSTICE ROSENBAUM'S ORDER IS NOT "IRRELEVANT" AND PLAINTIFFS'
         PRIMARY CLAIMS REGARDING IT ARE LARGELY BARRED BY THE
         ROOKER-FELDMAN DOCTRINE AND/OR RES              JUDICATA.
                                                               .................3
 ru.     ONCE THE2OIZ FORECLOSURE BECAME EFFECTIVE PLAINTIFFS HAD NO
         CLAIM FOR ANY BREACH OF FIDUCIARY DUTY                      6

 IV.     LESTER EBER'S DUTY WAS TO ACT IN GOOD FAITH                                         1

 V.      THERE WAS NO DUTY TO INFORM PLAINTIFFS OF THE 2012 UCC
         PROCEEDING. .........                                                              10

 VI.     SHAREHOLDER APPROVAL WAS NOT REQUIRED FOR EBWLC'S BOARD TO
         AUTHORIZETHE 2012       FORECLOSURE                 ..............10
 VII.    THE SOUTHERN CONSULTING AGREEMENT WAS NOT A CORPORATE
         OPPORTUNITY...                                                                ...11

 VIII. PLAINTIFFS CONCEDE THAT CNB'S ATTEMPT TO TRANSFER THE CAPITAL
         STOCK OF EBER BROS. TO PLAINTIFFS WAS INEFFECTIVE. ............................1    1


 x.      PLAINTIFFS ARE INCORRECT THAT IT IS PREMATURE TO DISMISS THEIR
         DUPLICATIVE CAUSES OF ACTION..............                  .....12
 X.      PLAINTIFFS ARE NOT ENTITLED TO COMMON LAW INDEMNITY. .............,..12
                                                                                            13
       Case 1:16-cv-09517-LAK-KHP Document 288 Filed 12/23/19 Page 3 of 17




                                          TABLE OF AUTHORITIES
Case                                                                                                     Page


Alexander & Alexander, Inc. v. Van Impe,787 F.2d 163 (3d Cit. 1986)...                                         5


City of Peruyv. P&G Co.,788 F. Supp.3d276,28I-82 (S.D.N.Y.2016).......                                        12


Dabney v. Chase Nat. Bank of City of New York,196 F.2d 668 (2d Cir. 1952)                               6,J,9

DiPace v. Figueroa,223 A.D.2d949 (1996)                                                                       11


Flaum v. Birnbaum,         17   7 A.D.2d I7 0 (4th Dep't 1992)                                                10


In re Estate of Balfe, 152 Misc. 739 (Sur. Ct. Orange County 1934)                                             9


In re Balfe, 245 A.      D . 22 (2d   Dep't i 93 5)                                                            8


Inre Estate of Dow,156N.Y.S.2d804 (Sur. Ct. ChautauquaCounty 1955)..                                          10


Inre Estate of McCredy,470 A.2d 585 (Pa.                    Super. Ct. 1983)                           .........8

In re Rothko, 43 N.Y.2d 305 (1977)

Inre Trados Inc. S'holder Litig.,73 A.3d17,76 (Del. Ch.2013)

Genger v. Genger,20l6 N.Y. Slip Op. 30602(U) (Sup. Ct. New York County 2016)                      ..           6


Giannone v. YorkTape & Label, lnc.,548 F.3d 191, 194 (2d Cir. 2008)                                            4


Gunnerman v. Talisman Capital Talon Fund, Ltd., C.A. No.1894-N (Del Ch. 2006) ....                            10


H&H Envtl. Sis. v. Evanston Ins. Co.,2019 U.S. Dist. LEXIS 39700 (W.D.N.Y. 2019)                              t2

Harb or s ide Refr i ger at e d S ervic e s, Inc, v.   Vo   gel, 9 59 F .2d 3 68 (2d Cir. 1992)                4


Kuo v. Kuo,96 Civ. 5130 (CM),1999 U.S. Dist. LEXIS 2384 (S.D.N.Y. Mar.4,1999)                                 11


LB Steel, LLC v. Walsh Constr., Co.,572 B.R. 690 (Bankr. N.D. I1l. 2017)                                       5


Meinhard v. Salmon,249 N.Y. 458 (i{.Y. 1928) ....                                                              8


Moser v. Devine Real Estate, Inc.,42 A.D.3d73I (3dDep't2007)                                                  11


O'Hayer v. De      St.   Aubin,30 A.D.2d 419 (2d Dep't 1968)                                             8,10

Rosencransv. Fry,12N.J.88, 103 (1953) ....                                                                     8



                                                               11
     Case 1:16-cv-09517-LAK-KHP Document 288 Filed 12/23/19 Page 4 of 17



                                                                                                     a
Sung Cho v. City of N.Y.,910 F.3d 639 (2d Cir. 2018) ....                                            J


Velvet Underground v. Andy Warhol Found.    for the Visual Arts, Inc., 890 F. Supp. 2d 398,
   (s.D.N.Y.2012)                                                                                    5




Statutes                                                                                       Page

28 U.S.C. S 2202,-....

N.Y. U.C.C. $ 9-620..                                                                          ..6,9

N.Y.U.C.C.S9-622..                                                                            ........6

N.Y. U.C.C. $ 9-625                                                                                  6


N.Y.U.C.C.S9-627                                                                                     6




                                               lll
     Case 1:16-cv-09517-LAK-KHP Document 288 Filed 12/23/19 Page 5 of 17




                                   PRE,LIMINARY STATEMENT

       Plaintiffs' opposition to the Eber Defendants' motion for partial summary judgment

continues to peddle conspiracy theories, mischaracterizations, and ad hominem attacks, while

ignoring the economic realities that drove the actions that are the subject of this lawsuit and

establish their fairness and reasonableness.

       Plaintiffs portray themselves as victims of some elaborate plot engineered by Lester Eber

to deprive them of what they mistakenly believe would have been a windfall                     inheritance.

However, Plaintiffs continue to conveniently omit the fact that it was only Lester Eber who was

willing to (and did) personally lend millions of dollars in an effort to        save the   family business,

which had no equity value. When offered the opportunity to join in this effort, Plaintiffs, Audrey

Hays and Sally Kleeberg, the mother of plaintiffs Daniel Kleeberg and Lisa Stein, explicitly

refused. Rather, they were content to let Lester Eber take all the risk   -   and now seek to saddle him

with all of the liabilities and no repayment.

        Despite Lester Eber's best efforts, the Eber business simply could not withstand the entry

of Southern Wine & Spirits ("Southem") into the New York market               - as well as a host of other
economic challenges and     liabilities. Having been the only person or entity willing to             lend

critically-needed additional cash as the prospects of the Eber entities darkened, Lester Eber was

entitled to recoup, or at least partially recoup, the money that he had loaned. If Lester Eber could

go back in time and not make the loans at alI, he surely would not make them. Ironically, in such

a scenario, Plaintiffs would be left with nothing. Unfortunately, Lester Eber chose the nobler

course, losing approximately   $   1.4   million of his pension and continuing to pay other significant

expenses   for the Eber businesses after the 2012 Foreclosure. As repayment for Lester Eber's

personal sacrifices, he is now embroiled in this litigation with spoiled relatives who have no



                                                      1
     Case 1:16-cv-09517-LAK-KHP Document 288 Filed 12/23/19 Page 6 of 17




interest   in acknowledging Lester's contributions to the Eber companies, nor the plight of the

business    following Southern's entry into the New York market. Rather, Plaintiffs are desperately

seeking a way to restore the largesse they lived fat and happy off of for so many years.

           Plaintiffs' opposition makes no effort to contradict the extreme economic peril    set forth   in

the Eber Defendants' motion. Rather,         it   seeks to nitpick technical corporate formalities and

obligations in an effort to distract from the inescapable reality that by 2012Metro was insolvent         -
and that Plaintiffs' respective interests at that time were worth $0.

           Above all, Plaintiffs' quest to unwind the 2012 Foreclosure would, even       if   successful,

accomplish nothing. Even if the 2012 Foreclosure is unwound and the Metro stock is transferred

back to the Trust beneficiaries, Lester Eber's loans cancelled in the 2012 Foreclosure would be

reinstated as well. All these loans would again be in default and would be due and payable, along

with all the other claims that Lester would then still have against EBWLC and Metro (over $6

million in cash voluntarily provided by Lester to settle claims brought by other creditors against,

and other    liabilities of, the Eber companies and the $1.4 million of EBWLC pension benefits Lester

voluntarily waived in order to settle the Eber companies' liabilities to the PBGC). EBWLC and

Metro would have no funds to pay any of these claims and no capacity to borrow any additional

funds. Lester, the Eber companies and Plaintiffs would be right back where they were in June

2012before the 2012 Foreclosure.

                                             ARG

    I.         PLAINTIFFS DO NOT DISPUTE THAT EBWLC AND METRO
               WERE JOINTLY AND SEVERALLY LIABLE FOR THE
               TEAMSTERS AND EBWLC PENSION LIABILITIES.

           Plaintiffs' argument that the joint and several liability of the Eber companies to the

Teamsters and PBGC is irrelevant obscures the value of Plaintiffs' interests and the duties of Lester



                                                      2
      Case 1:16-cv-09517-LAK-KHP Document 288 Filed 12/23/19 Page 7 of 17




Eber and Wendy Eber as officers and directors. As set forth in Frank Torchio's expert report,

EBWLC and Metro were insolvent in 2012 in large part because of the joint and several liabilities

of the Eber companies to the Teamsters Fund and PBGC. The equity value of Plaintiffs' interest

in the Eber companies was zero and Plaintiffs suffered no damages from the2012 Foreclosure.l

That fact is hardly irrelevant.

          As set forth in the Eber Defendants' Memorandum of Law in Opposition to Plaintiffs'

Motion for Partial Summary Judgment ("Eber Defendants' Dec. 6,2019 MOL"), the insolvency

of EBWLC and Metro, stemming from the joint and several liability to the Teamsters Fund and

the PBGC, shifts the duties of the officers and directors of the corporations from the shareholders

to the Eber companies for the benefit of all their creditors. See $ IV(D), pg. 15.


    II.         JUSTICE ROSENBAUM'S ORDER IS NOT "IRRELEVANT"
                AND PLAINTIFFS' PRIMARY CLAIMS REGARDING IT ARE
                LARGELY BARRED BY THE ROOKER-FELDMAN
                DOCTRINE AND/OR RES JUDICATA.

          If,   as alleged by   Plaintiffs, Justice Rosenbaum's Order is irrelevant, surely Plaintiffs would

not have dedicated multiple paragraphs of their Third Amended Complaint ("TAC")                                     to

complaining of the injuries suffered by Plaintiffs as a result of the Order. Here, unlike rn Sung

Cho v. City of N.Y.,910 F.3d 639, 641 (2d Cir. 2018), the State Supreme Courl did not merely "So

Order" a stipulation. Rather, an action was cornrnenced by Alexbay, creditors such as Southern

participated, and Justice Rosenbaum approved the foreclosure and found                             it   commercially

reasonable. Moreover, unlike in Sung Cho, the 2012 Foreclosure was not ftnahzed until after its




I Where stockholders receive the substantial equivalent in value of what they had before the transaction, the test of
fairnessismet. SeeInreTradosInc.S'holderLitig.,73A.3d17,76(Del.Ch.2013).

                                                          a
                                                          J
          Case 1:16-cv-09517-LAK-KHP Document 288 Filed 12/23/19 Page 8 of 17




     commercial reasonableness was established by the New York Supreme Court. Therefore Rooker-

     Feldman applies. See Eber Defendants' Nov. 8,2079 MOL at $ II.

            In   addition, Justice Rosenbaum's Order confirmed the validity            of the underlying
     obligations. See Eber Defendants'November 8,2012 MOL at            $ II(B). Plaintiffs do not dispute
     the preclusive effect of Justice Rosenbaum's Order on the validity of the underlying obligations

     (i.e., the guaranty and security agreement).

            The declaratory judgment exception does not apply to Plaintiffs' collateral attacks on the
t:


     2012Foreclosure Action in state court because that action involved injunctive relief, and neither

     EBWLC, Metro nor their privies prevailed. This Circuit's declaratory judgment exception applies

     where "the prior action involved only a request for declaratory relief." Harborside Refrigerated

     Services, Inc. v. Vogel,959 F.2d 368,372 (2d Cir. 1992). A party "may not avail himself of the

     'declaratory judgment exception' to the doctrine of res judicata" when the prior "fa]ction sought

     injunctive relief as well as a declaratory judgment." Giannone v. York Tape & Label, Inc., 548

     F.3d 191, 194 (2d Cir. 2008).

            The Complaint and Justice Rosenbaum's Order in the 2012 Foreclosure Action involved

     injunctive relief complementary to declaratory relief. Alexbay sought relief for its claims of default

     on the outstanding indebtedness. The Complaint "requests that this Court determine, adjudge, and

     order, that Alexbay LLC's acceptance, as a secured creditor, of EBWLC's ownership interests in

     Eber Bros. Wine   & Liquor Metro, LLC,...in full satisfaction of the secured obligations owed to

     Alexbay LLC, is 'commercially reasonable."'Exhibit L to L. Eber Aff. sworn to Nov. 8,2019 at

     9,10,15. Justice Rosenbaum's Order grants the "Motion seeking        a determination that Alexbay's

     acceptance of certain collateral   in full satisfaction of Eber Bros' obligation is 'Commercially

     Reasonable."' Exhibit M to L. Eber     Aff. sworn to Nov. 8,2079 at 4. The State Court        ordered




                                                       4
      Case 1:16-cv-09517-LAK-KHP Document 288 Filed 12/23/19 Page 9 of 17




Alexbay's acceptance         of EBWLC's              ownership interests          in Metro. The 2012 Foreclosure
authorization and order          to transfer Metro's stock               constitutes injunctive relief and bars the

application of the declaratory judgment exception to res judicata.

        "lJnder the exception, only the prevailing party in a declaratory judgment action may seek

further relief in the form of damages or an injunction." LB Steel, LLC v. Walsh Constr., Co., 572

B.R. 690, 703 (Bankr. N.D. Ill.2017) citing 28 U.S.C. 5 2202 and Alexander & Alexander, Inc.                                v.


Van Impe, 787     F   .2d 163, 166 (3d Cir. 1986). This Court concurs that "Section 2202 thus merely

provides that after a plaintiff prevails on its declaratory judgment claims, further relief based on

that declaratory judgment may be granted." Velvet Underground v. Andy Warhol Found.                                  for   the

Visual Arts, Inc., 890 F. Supp. 2d398,410 (S.D.N.Y.2012). Plaintiffs may not rely upon the

declaratory judgment exception because EBWLC and Metro were not the prevailing party to the

20 12 F oreclosure     Action.

        New York applies preclusive weight to a UCC Article 9 foreclosure action. "[T]he

foreclosure action fto enforce a secured pafty's rights under UCC Article 9],...[t]his prior

determination is res judicataand cannot be collaterally attacked in this action either by way of

defense or affirmative claim." Chase Manhattan Bank, N.A. v. Natarelli,93 Misc. 2d78,83-86,

86 n3 (N.Y. Sup. Ct. 1977). The declaratory judgment exception does not apply. Res judicata

precludes Plaintiffs' claims related to the 2012Forcclosure and Justice Rosenbaum's Order.2




2                                                        motion by Plaintiffs based on the presentation of these legal
 For these reasons, any request to file a Rule   1   1
arguments should be summarily denied.


                                                                  5
    Case 1:16-cv-09517-LAK-KHP Document 288 Filed 12/23/19 Page 10 of 17




   III.      ONCE THE 2012 FORECLOSURE, BECAME EFFECTIVE
             PLAINTIFFS HAD NO CLAIM FOR ANY BREACH OF
             FIDUCIARY DUTY.

          Alexbay (and Lester Eber) met all express requirements and enforced the secured creditor's

rights in good faith under N.Y. U.C.C. $ 9-620. Again, Judge Rosenbaum's Order found that the

2}l2Foreclosure was "commercially reasonable" as a matter of law. N.Y. U.C.C. 5 9-627. When

the 2012 Foreclosure became "effective", it transferred all EBWLC's interest in the collateral to

Alexbay and terminated any other subordinate interest. N.Y. U.C.C. 5 9-622.

          Since the Loans and the 2012 Foreclosure were authorrzed by the             Will   (see Eber

Defendants' Dec. 6,2019 MOL at $ III) the safeguard that Plaintiffs were entitled to rely on was

that Lester Eber act in good faith in enforcing the secured creditor's rights under N.Y. U.C.C. $ 9-

620. As a result, once the 2012 Foreclosure became "effective" under N.Y. U.C.C S 9-620,

Plaintiffs had no fuither claim against Lester Eber for any breach of fiduciary duty.

          Fufther, even if Plaintiffs have a claim for breach of fiduciary duty, the remedy is limited

to damages. N.Y. U.C.C. $ 9-620 clearly        expresses a preference   for damages as an exclusive

remedy in the case of a foreclosure. See N.Y. U.C.C. $ 9-620. N.Y. U.C.C. 5 9-625. Even where a

Plaintiff achieves summary judgment on a breach of fiduciary duty claim, New York coufis favor

monetary damages. See Genger v. Genger,2076 N.Y. Slip Op. 30602(U) *13-14 (Sup. Ct. New

York County 2016) (finding that even though the Trustee breached his fiduciary duty               and

purchased shares at a N.Y. U.C.C. foreclosure sale that was not commercially reasonable, return

of the shares was inappropriate).

          Plaintiffs cite no New York authority supporting the availability of a reconveyance or

rescission remedy to the facts in the case atbar.In Dabney v. Chase NaL Bank of City of New York,

196 F.2d 668, 670 (2d Cir. 1952), a case relied upon by Plaintiffs, the indenture trustee's loan to




                                                   6
    Case 1:16-cv-09517-LAK-KHP Document 288 Filed 12/23/19 Page 11 of 17




the debtor was unsecured and was not subject to N.Y. U.C.C. Article        9.   Indeed, Dabney was

decided ten (10) years before the N.Y. U.C.C was adopted. Further, the indenture trustee's

beneficiaries were bondholders in a bankruptcy proceeding, not stockholders. Put simply, Dabney

is wholly distinguishable from the current facts.

       Here, the Trust was terminated on June 1, 2017 , and the status quo of the ultimate beneficial

ownership of Metro by the Trust beneficiaries at June 5,2012 cannot be restored. Allen Eber

clearly wished that Lester Eber, not Plaintiffs, manage the Eber companies and have control of the

voting stock thereof. A reconveyance or rescission would result in Plaintiffs gaining voting control

of the Eber companies and the employment of Lester and Wendy Eber being promptly terrninated.

In addition, the Will did not contain any duty on the part of the Co-Trustees to retain the Eber

Bros. stock. See Eber Defendants' December 6,2019 MOL. Nor are the Eber companies "unique

assets". See in re Rothko,43 N.Y.2d 305 (1977).

       Plaintiffs suffered no harm as a result of the 2}l2Foreclosure. In June 2012, EBWLC and

Metro were insolvent (Torchio Report attached as Exhibit F to Nov. 8, 2019 W. Eber Aff . at      37 -


38) and Plaintiffs have presented no evidence to the contrary.The20I2 Foreclosure had no adverse

financial effect on EBWLC, which was then out of business. The Loans EBWLC and Metro owed

were cancelled and Alexbay accepted the stock in return. The value of the Eber Bros. stock in June

2012 was clearly less than the face value of the Loans. Any value that the Metro stock might have

had at some later date was, at the time of the 2012 Foreclosure, grossly speculative.



    IV.     LESTER EBER'S DUTY WAS TO ACT IN GOOD FAITH

       The duty of undivided loyalty that New York common law imposes on a fiduciary is easy

enough to state in general terms. However, application of that principle to a pafiicular case is more

complex.   A courl must consider the totality of the circumstances, including the nature of the

                                                    7
       Case 1:16-cv-09517-LAK-KHP Document 288 Filed 12/23/19 Page 12 of 17




transaction involved, the personal interests of the fiduciary and the beneficiaries in the transaction,

and the consequences of the conduct alleged to have breached the fiduciary duty. Lawrence v.

Cohn, I97 F, Supp. 2d 16,34 (S.D.N.Y. 2002).In this area of the law,         "[]ittle profit will   come

from a dissection of the precedents." Meinhard v. Salmon, 249 N.Y. 458, 466 (N.Y.                   1928).

Decision in each case must rest on its own facts.

         The so-called "no further inquiry" rule (a presumption that cefiain self-dealing transactions

by a fiduciary to be voidable by beneficiaries without further inquiry into its merits) has often been

applied as an aid to the enforcement of a standard of conduct by a fiduciary. But it is not a standard

of conduct in and of itself.

         The "no further inquiry" rule is a default rule that yields to contrary terms of a particular

trust. O'Hayer v. De      St.   Aubin,30 A.D.2d 419 (2d Dep't 1968). The O'Hayer Court established

the general principle that

         "the rule of undivided loyalty due from a trustee...may be relaxed by a settlor by
         appropriate language in the trust instrument in which he, either expressly or by
         necessary implication, recognizes that the trustee may have interests potentially in
         conflict with the trust; ... the law interposes to require that the trustee always
         exercise good faith in his administration."

Id. at 423.   See   In re Balfe,245 A.D.22,24 (2d Dep't 1935); Restatement (Second) of Trusts,        sec.


170(I), cmt t (1959); see In re Estate of McCredy,470 A.2d 585, 600 (Pa. Super. Ct. 1983)

         The O'Hayer court cites with approval Rosencrans v. Fry, 12 N.J. 88, 103 (1953), which

held

         "A  trustee has all the powers expressly granted to him and such powers as are
         necessarily implied for the due and faithful execution of the trust; and where the
         method selected by a testator for the accomplishment of the purpose and object of
         the trust cannot be adopted by a trustee without dealing with himself individually,
         it may be fairly assumed that such dealing was contemplated by the testator."




                                                     8
     Case 1:16-cv-09517-LAK-KHP Document 288 Filed 12/23/19 Page 13 of 17




The rule of undivided loyalty may also be relaxed if the beneficiaries give an informed consent to

the transaction or a court authorizes it, but neither of these procedures is required     if   the trust

instrument otherwise authorizes the transaction. See id.

       Plaintiffs concede that the Will expressly authorized Lester Eber to make secured loans to

EBWLC and Metro. Lester's right to accept the loan collateral in full satisfaction of his debt in the

event of a default was authorized both by N.Y. U.C.C. $ 9-620 (a specially-crafted procedure

adopted by the New    York State Legislature for the naffow purpose of enabling a secured creditor

to accept collateral in satisfaction of its secured debt), and by the Security Agreement entered into

in 2010 itself. It was all part of apackage of pre-existing statutory and contractual rights put in

place long before 2012. The right to enforce the security interest was thus expressly part and parcel

of the pre-existing secured loan package. Even if it had not been, it was a necessary implication of

an otherwise authorized secured loan.   "...the trustee had an express power: i.e., to lend money to

fdebtor] (a power which did indeed imply a power to collect the loan). ..." Dabney v. Chase Nat.

Bank of City of New York,196F.2d 668,670 (2d Cir. 1952).

       Under the Will, a Co-Trustee was authorized to act with respect to the making a secured

loan to the Eber companies. Accordingly, the cases that forbid trustees to act in circumstances that

involve "divided loyalty" are inappropriate. In authorizing such secured loans, Allen Eber realized

no doubt he was placing the Co-Trustee in the position of treading among three loyalties (i.e., to

the Trust for the beneficiaries; to the Eber companies as guiders of their destiny; and to the lending

Co-Trustee as an authorized creditor of the companies). He was willing to allow the Co-Trustee

to act under conditions of divided loyalty and had a right to do so. Obviously, the duty of the Co-

Trustees to act   in good faith remained and Lester Eber did.   See   In re Estate of Balfe,152 Misc.




                                                  9
     Case 1:16-cv-09517-LAK-KHP Document 288 Filed 12/23/19 Page 14 of 17




739 (Sur. Ct. Orange County         l%\;   In re Estate of Dow,    156 N.Y.S.2d 804, 806 (Sur. Ct.

Chautauqua County 1 955).



   V        THERE WAS NO DUTY TO INFORM PLAINTIFFS OF THE
            2OI2 UCC PROCEEDING.

         Plaintiffs strive mightily to equate the facts of this case with Flaum v. Birnbaum, l7J

A.D.2d   Il0 ( thDep't   1992),but clearly fail to do so. As noted above, the rule of undivided loyalty

may be relaxed if trust or estate beneficiaries give an informed consent to a disputed transaction,

or a court authorizes the transaction, or the will or trust instrument, expressly or by necessary

implication, authorizes the transaction. See O'Hayer,30 A.D.2d at 4l9.In Flaum (and related

cases cited therein), the   fiduciary sought to relax his duty of undivided loyalty by arguing that the

beneficiaries consented      to the disputed transaction, but failed because he did not        provide

beneficiaries with the disclosure required to make their consent a well-informed one. In this case,

Lester Eber does not argue that he sought, received or needed Plaintiffs' consent to the 2012

Foreclosure as the   Will provision allowing secured loans is sufficient. Plaintiffs still cite no

authority for a duty to inform the Trust beneficiaries in a case such as the case at bar.

    VI.     SHAREHOLDER APPROVAL WAS NOT REQUIRED FOR
            EBWLC'S BOARD TO AUTHORIZE THE                                        2OI2
            F'ORECLOSURE.

         N.Y. B.S.C. $ 909 contains no requirement that the shareholders of EBWLC approve the

2012Foreclosure. See Gunnermanv. Talisman Capital Talon Fund, Ltd.,C.A. No.1894-N (Del

ch.2006).




                                                    10
       Case 1:16-cv-09517-LAK-KHP Document 288 Filed 12/23/19 Page 15 of 17




      VII       THE SOUTHERN CONSULTING AGREEMENT WAS NOT A
                CORPORATE OPPORTUNITY.

            As addressed in Section VII of Eber Defendants' Dec. 6, 2019 MOL, Lester Eber's

consulting agreement with Southern was not a corporate opportunity of any of the Eber companies.

EBWLC had no tangible expectancy in the consulting agreement and had ceased operations

months before Lester Eber entered into the consulting agreement with Southern. See Kuo v. Kuo,

96 Civ. 5130 (CM) , 1999 U.S. Dist. LEXIS 2384 at * 1 1 (S.D.N.Y. Mar. 4, 1999) af? d,216                   F   .3d

1072(2d Cir.2000). Even, assuming arguendo, that EBWLC was capable of entering into the

business of consulting and lobbying,3 Southern was only interested in contracting with Lester Eber.

Eber Defendants Dec. 6,2019 MOL at $ VII, pg. 23.In New York, where a third-party would not

have done business with the corporation, there is no corporate opportunity. Moser v. Devine Real

Estate, Inc.,42 A.D.3d 73I,135-36 (3d Dep't 2007) citing DiPace v. Figueroa,223 A.D.2d949,

es2 (re96).

      VIII. PLAINTIFFS CONCEDE THAT CNB'S ATTEMPT TO
            TRANSFER THE CAPITAL STOCK OF EBER BROS. TO
                PLAINTIFFS WAS INEFFECTIVE.

            Plaintiffs concede that CNB failed to transfer ownership of the Trust's shares of Eber Bros.

Lester Eber's October 2018 exercise of his call right must be enforced. Failing that, Lester Eber

is entitled, pursuant to Eber Bros. by-laws, to exercise his call right if and when a transfer

eventually is proposed.




3                                                  is wholly different from wine and liquor distribution.
    A line of business it had never done that it


                                                                11
    Case 1:16-cv-09517-LAK-KHP Document 288 Filed 12/23/19 Page 16 of 17




   IX.        PLAINTIFFS ARE INCORRECT THAT IT IS PREMATURE TO
              DISMISS THEIR DUPLICATIVE CAUSES OF ACTION.

         This Court routinely dismisses duplicative causes of action pursuant to Rule 12(b)(6) prior

to the close of discovery and trial. City of Perry v. P&G Co., 188 F. Supp . 3d 276,28I-82;286

(S.D.N.Y. 2016); H&H Envtl. Sys. v. Evanston Ins. Co.,2019 U.S. Dist. LEXIS 39700 at *4-5,

*II-I2   (W.D,N".Y. 2019); Plaintiffs' Count    VIII is duplicative of Counts I   and   II   and shou'ld be

dismissed.



   x.         PLAINTIFFS ARE NOT ENTITLED TO COMMON LAW
              INDEMNITY.

         Plaintiffs' claim for common law indemnity should be dismissed. Plaintiffs concede that

CNB failed to properly transfer the ownership of the Trust's shares of Eber Bros. to Plaintiffs.

Plaintiffs' Dec. 6, 2019 }l4OL   $   VI, pg. 22. Given Plaintiffs' acknowledgment that CNB failed to

properly transfer the Trust's shares, common law indemnity is inappropriate as Lester Eber's

exercise of the call right provided for in the Eber Bros. by-laws necessarily came thereafter. CNB

is a necessary party to this action due to their failure to properly transfer the Trust's shares.

         In   addition, Plaintiffs' liability to CNB originates solely from Plaintiffs' voluntary

negotiated settlement agreement with         CNB.       Lester Eber was not involved         in   Plaintiffs'

negotiations with CNB and Plaintiffs freely agreed to indemnify CNB for their future legal fees

associated with this matter. CNB's failure to transfer the stocks correctly and     Plaintiffs' contract

with CNB (in which Lester Eber had no part in negotiating) is the source of Plaintiffs' liability to

CNB, not Lester Eber properly exercising his call right pursuant to the Eber Bros. by-laws.




                                                   t2
     Case 1:16-cv-09517-LAK-KHP Document 288 Filed 12/23/19 Page 17 of 17




                                                CONCLUSION

        For all of the foregoing reasons, the Eber Defendants' motion for partial summary

judgment should be granted.       a   5




DATED:           December 23,2019
                 Rochester, New York
                                                               UNDERBERG & KESSLER LLP


                                                          By : /s/ Paul F. Keneallv, Esq.
                                                               Paul F. Keneally, Esq., Of Counsel
                                                               Colin D. Ramsey, Esq., Of Counsel
                                                               Jillian K. Farrar, Esq., Of Counsel
                                                               Attorneys for Eber Defendants
                                                               300 Bausch & Lomb Place
                                                               Rochester, New York 14604
                                                               (s8s) 2s8.2800




a Regarding the February 2017 shareholder consent document approving an amendment to the EBWLC charter,
drafted by John Herbert, Esq. prior to February 15,2077, provided to Ms. Eber and signed by her that day, it was not
specifically requested by Plaintiffs during discovery nor in the over 36,000 pages ofdocuments produced by the Eber
Defendants. Once identified by Plaintiffs, Ms. Eber searched for and found it and it was immediately produced to
Plaintiffs. Notably this document supports the Eber Defendants, so they had no incentive to not produce it.
5
  Regarding the chart of the non-voting and preferred shares originally issued to the Trust by EBWLC prior to 2007,
based on the relevant evidence (e.g., CNB is not in possession of any such certificate) it appears they were no longer
outstanding at the time of the 2012 Foreclosure. These pre-2007 prefered shares do not overtly affect any claims in
the case.



                                                         t3
